         Case 1:17-cr-00198-NONE-SKO Document 620 Filed 02/05/21 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       CASE NO. 1:17-CR-00198 LJO-SKO
11
                                Plaintiff,           ORDER ON MOTION TO DISMISS
12
                          v.                         (Fed. R. Crim. P. 48(a))
13
     JENI FRIES,
14
                                Defendant.
15

16                                               ORDER
17         Pursuant to the government’s motion, IT IS HEREBY ORDERED that the complaint in the

18 above-entitled case be dismissed as to JENI FRIES with prejudice.

19 IT IS SO ORDERED.

20
        Dated:     February 5, 2021
21                                                 UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28


      MOTION TO DISMISS                              1
30
